                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

JEFFREY SMITH                                                              PETITIONER

V.                          CASE NO. 1:18-CV-71-JM-BD

WENDY KELLEY, Director,
Arkansas Department of Correction, et al.                                RESPONDENTS


                                         ORDER

       The Court has carefully reviewed the Recommended Disposition filed by

Magistrate Judge Beth Deere. Mr. Smith has not filed any objections to the

Recommendation. After careful consideration, this Court adopts the Recommendation as

its own. Petitioner Jeffrey Smith’s petition for writ of habeas corpus (Docket No. 2) is

DENIED and DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED this 11th day of October, 2018.


                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
